In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Bayne, J.), dated January 3, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff alleges that she tripped and fell on a metal strip on the stairway of the apartment building where she resided. The plaintiff testified at her deposition that the portion of the metal strip on the edge of the stair, which caused her to trip, was raised upward one quarter of an inch. The defendants, based upon the plaintiffs testimony and the photographs which indisputably reflected the condition of the stairway at the time of the accident, established their entitlement to judgment as a *780matter of law as the alleged defect, which did not have any of the characteristics of a trap or snare, was too trivial to be actionable (see Trincere v County of Suffolk, 90 NY2d 976 [1997]; Pancella v County of Suffolk, 16 AD3d 566 [2005]; Morris v Greenburgh Cent. School Dist. No. 7, 5 AD3d 567 [2004]; Torres v City of New York, 300 AD2d 391 [2002]). In opposition, the plaintiff failed to raise a triable issue of fact (see Pancella v County of Suffolk, supra; Morris v Greenburgh Cent. School Dist. No. 7, supra). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Schmidt, J.P., Crane, Spolzino and Covello, JJ., concur.